                                                                                    1 Michael Gerard Fletcher (State Bar No. 070849)
                                                                                       mfletcher@frandzel.com
                                                                                    2 Gerrick M. Warrington (State Bar No. 294890)
                                                                                       gwarrington@frandzel.com
                                                                                    3 FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                                                                      1000 Wilshire Boulevard, Nineteenth Floor
                                                                                    4 Los Angeles, California 90017-2427
                                                                                      Telephone: (323) 852-1000
                                                                                    5 Facsimile: (323) 651-2577

                                                                                    6 Attorneys for Appellee ZIONS
                                                                                      BANCORPORATION, N.A., dba
                                                                                    7 California Bank & Trust

                                                                                    8
                                                                                                                      UNITED STATES BANKRUPTCY COURT
                                                                                    9
                                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10
                                                                                                                                  SAN JOSE DIVISION
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11
                                         LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12
                                                                                        In re                                                 Case No. 21-50028-SLJ
                                                                                   13
                                                   (323) 852‐1000




                                                                                        EVANDER FRANK KANE,                                   Chapter 7
                                                                                   14
                                                                                                            Debtor.                           Ninth Circuit BAP No. NC-21-1167
                                                                                   15

                                                                                   16 EVANDER FRANK KANE,                                     APPELLEE ZIONS BANCORPORATION,
                                                                                                                                              N.A.’S DESIGNATION OF ADDITIONAL
                                                                                   17                       Appellant,                        ITEMS TO BE INCLUDED IN THE
                                                                                                                                              RECORD ON APPEAL
                                                                                   18 v.
                                                                                                                                              Notice of Appeal Filed: 7/23/2021
                                                                                   19 ZIONS BANCORPORATION, N.A., dba
                                                                                      California Bank & Trust, et al.
                                                                                   20
                                                                                                    Appellees.
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028          Doc# 200       Filed: 08/19/21   Entered: 08/19/21 12:59:24    Page 1 of 8
                                                                                        4328233v1 | 031205-0132                                                                        1
                                                                                    1             Pursuant to Federal Rule of Bankruptcy Procedure 8009, Appellee Zions Bancorporation,

                                                                                    2 N.A. (“Zions”), files this Appellees’ Designation of Additional Items to be Included in the Record

                                                                                    3 on Appeal regarding the Notice of Appeal (Dkt. 182) filed on July 23, 2021, by Evander Frank

                                                                                    4 Kane (“Kane”) in the above-captioned chapter 7 bankruptcy case and requests that the Clerk

                                                                                    5 prepare and forward the items listed herein to the United States District Court1 for inclusion in the

                                                                                    6 record in connection with the Appeal.

                                                                                    7            DESIGNATION OF ADDITIONAL ITEMS TO BE INCLUDED IN RECORD

                                                                                    8             1.        Kane filed a Notice of Appeal and Statement of Election (Dkt. 182) on July 23,

                                                                                    9 2021, appealing the Bankruptcy Court’s Order On Zions Bancorporation’s Objection To Debtor’s
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 Homestead Exemption (Dkt. 178). On August 6, 2021, Kane filed a Statement of Issues to be
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 Presented and Designation of Record on Appeal (Dkt. 195).
                                         LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12             2.        Zions respectfully designates the following additional items to be included in the

                                                                                   13 appellate record pursuant to Bankruptcy Rule 8009.2
                                                   (323) 852‐1000




                                                                                   14
                                                                                          No.                Date             Docket No.                         Description
                                                                                   15
                                                                                           1.             02/23/2021              N/A          Meeting of Creditors Held and Concluded
                                                                                   16                                                          Debtor appeared. (Hjelmeset, Fred) (Entered:
                                                                                                                                               02/23/2021)
                                                                                   17

                                                                                   18      2.             02/26/2021               33          Motion to Convert Case to Chapter 11 , Fee
                                                                                                                                               Amount $922 Filed by Creditor Zions
                                                                                   19                                                          Bancorporation, N.A. (Attachments: # 1
                                                                                                                                               Declaration # 2 Declaration) (Fletcher, Michael)
                                                                                   20
                                                                                                                                               (Entered: 02/26/2021)
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25
                                                                                                  1
                                                                                                      Appellee Zions has elected to proceed before the United States District Court on appeal.
                                                                                   26
                                                                                                  2
                                                                                               Unless otherwise indicated, all designated docket entries include all documents included
                                                                                   27
                                                                                      within a particular docket entry, including both the main document and all attachments (e.g.,
                                                                                   28 Docket No. 35 includes sub-entries 35-1, 35-2, etc.).

                                                                                  Case: 21-50028          Doc# 200      Filed: 08/19/21    Entered: 08/19/21 12:59:24        Page 2 of 8
                                                                                        4328233v1 | 031205-0132                                                                                  2
                                                                                    1
                                                                                          No.                Date          Docket No.                       Description
                                                                                    2
                                                                                           3.            03/04/2021            42         Application to Compromise Controversy with
                                                                                    3                                                     (Motion for Authority to Convey Estate's Equity
                                                                                                                                          in Real Estate and Resolve Dispute Concerning
                                                                                    4
                                                                                                                                          Bank Accounts) Filed by Trustee Fred
                                                                                    5                                                     Hjelmeset (Attachments: # 1 Declaration of
                                                                                                                                          Fred Hjelmeset) (Kleiner, Gregg) (Entered:
                                                                                    6                                                     03/04/2021)
                                                                                    7
                                                                                           4.            03/04/2021            43         Notice and Opportunity for Hearing on Motion
                                                                                    8                                                     for Authority to Convey Estate's Equity in Real
                                                                                                                                          Estate and Resolve Dispute Concerning Bank
                                                                                    9                                                     Accounts (RE: related document(s)42
                                                                                                                                          Application to Compromise Controversy with
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10                                                     (Motion for Authority to Convey Estate's Equity
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                                                                          in Real Estate and Resolve Dispute Concerning
                                                                                   11
                                                                                                                                          Bank Accounts) Filed by Trustee Fred
                                         LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12                                                     Hjelmeset (Attachments: # 1 Declaration of
                                                                                                                                          Fred Hjelmeset)). Filed by Trustee Fred
                                                                                   13                                                     Hjelmeset (Kleiner, Gregg) (Entered:
                                                   (323) 852‐1000




                                                                                                                                          03/04/2021)
                                                                                   14

                                                                                   15      5.            03/25/2021            76         Objection (RE: related document(s)42
                                                                                                                                          Application to Compromise Controversy). Filed
                                                                                   16                                                     by Creditor Zions Bancorporation, N.A.
                                                                                                                                          (Attachments: # 1 Declaration # 2 Certificate of
                                                                                   17                                                     Service) (Fletcher, Michael) (Entered:
                                                                                                                                          03/25/2021)
                                                                                   18

                                                                                   19      6.            03/25/2021            77         Reply (RE: related document(s)33 Motion to
                                                                                                                                          Convert Case to Chapter 11). Filed by Creditor
                                                                                   20                                                     Zions Bancorporation, N.A. (Attachments: # 1
                                                                                                                                          Declaration # 2 Certificate of Service) (Fletcher,
                                                                                   21
                                                                                                                                          Michael) (Entered: 03/25/2021)
                                                                                   22
                                                                                           7.            03/25/2021            78         Reply (Reply by Creditor Professional Bank in
                                                                                   23                                                     Support of the Motion by Creditor Zions
                                                                                                                                          Bancorporation to Convert the Case to Chapter
                                                                                   24                                                     11 and to Appoint a Chapter 11 Trustee) (RE:
                                                                                   25                                                     related document(s)33 Motion to Convert Case
                                                                                                                                          to Chapter 11). Filed by Creditor Professional
                                                                                   26                                                     Bank (Opperwall, Stephen) (Entered:
                                                                                                                                          03/25/2021)
                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028          Doc# 200    Filed: 08/19/21   Entered: 08/19/21 12:59:24      Page 3 of 8
                                                                                        4328233v1 | 031205-0132                                                                            3
                                                                                    1
                                                                                          No.                Date          Docket No.                       Description
                                                                                    2
                                                                                           8.            03/25/2021            79         Objection to Homestead Exemption (Objections
                                                                                    3                                                     by Professional Bank to Debtor's claimed
                                                                                                                                          homestead exemption) Filed by Creditor
                                                                                    4
                                                                                                                                          Professional Bank (Opperwall, Stephen)
                                                                                    5                                                     (Entered: 03/25/2021)

                                                                                    6      9.            03/25/2021            80         Objection to Debtor's Claim of Exemptions
                                                                                                                                          (Objections by Professional Bank to Debtor's
                                                                                    7
                                                                                                                                          purported claimed exemption for money owed
                                                                                    8                                                     to Debtor by the San Jose Sharks) Filed by
                                                                                                                                          Creditor Professional Bank (Opperwall,
                                                                                    9                                                     Stephen) (Entered: 03/25/2021)
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10
                                                                                           10.           03/25/2021            81         Brief/Memorandum in Opposition to
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11                                                     (Opposition by Professional Bank to Trustee's
                                                                                                                                          Motion to Convey Equity in Real Property [ECF
                                         LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12                                                     #43]) (RE: related document(s)43 Opportunity
                                                                                                                                          for Hearing). Filed by Creditor Professional
                                                                                   13                                                     Bank (Opperwall, Stephen) (Entered:
                                                   (323) 852‐1000




                                                                                                                                          03/25/2021)
                                                                                   14

                                                                                   15      11.           03/29/2021            87         Joinder (Joinder by Creditor Professional Bank
                                                                                                                                          in Creditor Zions Bancorporation's objection
                                                                                   16                                                     [Doc # 76] to trustee's motion for authority to
                                                                                                                                          convey equity [Doc # 42]) (RE: related
                                                                                   17                                                     document(s)76 Objection). Filed by Creditor
                                                                                   18                                                     Professional Bank (Opperwall, Stephen)
                                                                                                                                          (Entered: 03/29/2021)
                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028          Doc# 200    Filed: 08/19/21   Entered: 08/19/21 12:59:24     Page 4 of 8
                                                                                        4328233v1 | 031205-0132                                                                             4
                                                                                    1                                      RESERVATION OF RIGHTS

                                                                                    2             Zions expressly reserves its right to amend or supplement this Designation and/or to

                                                                                    3 object, or otherwise supplement or move to strike or modify, some or all of any designation filed

                                                                                    4 by any other party to this appeal. This filing is made expressly subject to, and without waiver, of

                                                                                    5 any and all rights, remedies, challenges, and objections.

                                                                                    6 DATED: August 19, 2021                        FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                                                                                                                    MICHAEL GERARD FLETCHER
                                                                                    7                                               GERRICK M. WARRINGTON
                                                                                    8

                                                                                    9
                                                                                                                                    By:           /s/ Michael Gerard Fletcher
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10                                                      MICHAEL GERARD FLETCHER
                                                                                                                                           Attorneys for Appellee ZIONS
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11
                                                                                                                                           BANCORPORATION, N.A., dba
                                         LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12                                                      California Bank & Trust

                                                                                   13
                                                   (323) 852‐1000




                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028          Doc# 200   Filed: 08/19/21      Entered: 08/19/21 12:59:24     Page 5 of 8
                                                                                        4328233v1 | 031205-0132                                                                             5
                                                                                    1                                        CERTIFICATE OF SERVICE

                                                                                    2             I, the undersigned, declare and certify as follows:
                                                                                    3
                                                                                              I am over the age of eighteen years, not a party to the within action and employed in the
                                                                                    4 County   of Los Angeles, State of California. I am employed in the office of Frandzel Robins
                                                                                      Bloom & Csato, L.C., members of the Bar of the above-entitled Court, and I made the service
                                                                                    5 referred to below at their direction. My business address is 1000 Wilshire Boulevard, Nineteenth
                                                                                      Floor, Los Angeles, CA 90017-2427.
                                                                                    6
                                                                                              On August 19, 2021, I served true copy(ies) of the:
                                                                                    7
                                                                                              APPELLEE ZIONS BANCORPORATION, N.A.’S DESIGNATION OF
                                                                                    8         ADDITIONAL ITEMS TO BE INCLUDED IN THE RECORD ON APPEAL

                                                                                    9             to the party(ies) on the attached service list.

                                                                                                                           SEE ATTACHED SERVICE LIST
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11            BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                                                                                                  document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the
                                         LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12             case who are registered CM/ECF users will be served by the CM/ECF system. Participants
                                                                                                  in the case who are not registered CM/ECF users will be served by mail or by other means
                                                                                   13             permitted by the court rules.
                                                   (323) 852‐1000




                                                                                   14           I declare under penalty of perjury under the laws of the State of California and the United
                                                                                        States of America that the foregoing is true and correct.
                                                                                   15
                                                                                                  Executed on August 19, 2021, at Los Angeles, California.
                                                                                   16

                                                                                   17
                                                                                                                                                      /s/ David T. Moore
                                                                                   18                                                          David T. Moore
                                                                                                                                               dmoore@frandzel.com
                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028          Doc# 200     Filed: 08/19/21      Entered: 08/19/21 12:59:24     Page 6 of 8
                                                                                        4328233v1 | 031205-0132                                                                               6
                                                                                    1                                        CERTIFICATE OF SERVICE

                                                                                    2             I, the undersigned, declare and certify as follows:
                                                                                    3
                                                                                              I am over the age of eighteen years, not a party to the within action and employed in the
                                                                                    4 County   of Los Angeles, State of California. I am employed in the office of Frandzel Robins
                                                                                      Bloom & Csato, L.C., members of the Bar of the above-entitled Court, and I made the service
                                                                                    5 referred to below at their direction. My business address is 1000 Wilshire Boulevard, Nineteenth
                                                                                      Floor, Los Angeles, CA 90017-2427.
                                                                                    6
                                                                                              On August 19, 2021, I served true copy(ies) of the:
                                                                                    7
                                                                                              APPELLEE ZIONS BANCORPORATION, N.A.’S DESIGNATION OF
                                                                                    8         ADDITIONAL ITEMS TO BE INCLUDED IN THE RECORD ON APPEAL

                                                                                    9             to the party(ies) on the attached service list.

                                                                                                                           SEE ATTACHED SERVICE LIST
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11            BY MAIL: I placed the envelope for collection and mailing at Los Angeles, California.
                                                                                                  The envelope was mailed with postage fully prepaid. I am readily familiar with this firm’s
                                         LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                   12             practice of collection and processing correspondence for mailing. Under that practice it
                                                                                                  would be deposited with the U.S. postal service on that same day with postage thereon
                                                                                   13             fully prepaid at Los Angeles, California, in the ordinary course of business. I am aware
                                                   (323) 852‐1000




                                                                                                  that on motion of party served, service is presumed invalid if postal cancellation date or
                                                                                   14             postage meter date is more than 1 day after date of deposit for mailing in affidavit.

                                                                                   15           I declare under penalty of perjury under the laws of the State of California and the United
                                                                                        States of America that the foregoing is true and correct.
                                                                                   16
                                                                                                  Executed on August 19, 2021, at Los Angeles, California.
                                                                                   17

                                                                                   18
                                                                                                                                                      /s/ Michelle Campbell
                                                                                   19                                                          Michelle Campbell
                                                                                                                                               mcampbell@frandzel.com
                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028          Doc# 200     Filed: 08/19/21      Entered: 08/19/21 12:59:24        Page 7 of 8
                                                                                        4328233v1 | 031205-0132                                                                               7
                                                                                    1                                            SERVICE LIST

                                                                                    2                      (Kane v. Zions Bancorporation, N.A.) In re Evander Frank Kane

                                                                                    3
                                                                                      Stephen D. Finestone                                Attorney for Debtor / Appellant
                                                                                    4 Ryan A. Witthans
                                                                                      Finestone Hayes LLP
                                                                                    5 456 Montgomery St. 20th Fl.
                                                                                      San Francisco, CA 94104
                                                                                    6
                                                                                      Evander Frank Kane                                  Debtor / Appellant
                                                                                    7 2301 Richland Ave.
                                                                                      San Jose, CA 95125
                                                                                    8
                                                                                      Gregg Steven Kleiner                                Attorney for Chapter 7 Trustee
                                                                                    9 Rincon Law LLP
                                                                                      268 Bush Street, Suite 3335
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 San Francisco, CA 94104
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 Marta Elena Villacorta                              Office of the U.S. Trustee
                                         LOS ANGELES, CALIFORNIA 90017‐2427




                                                                                      United States Department of Justice
                                                                                   12 Office of the U.S. Trustee
                                                                                      450 Golden Gate Avenue
                                                                                   13 Suite 05-0153
                                                   (323) 852‐1000




                                                                                      San Francisco, CA 94102
                                                                                   14
                                                                                      David B. Rao                                        Attorneys for South River Capital, LLC
                                                                                   15 Wendy W. Smith
                                                                                      Binder & Malter, LLP
                                                                                   16 2775 Park Avenue
                                                                                      Santa Clara, CA 95050
                                                                                   17 Tel: 408-295-1700

                                                                                   18 Stephen G. Opperwall                                Attorneys for Professional Bank
                                                                                      Law Offices of Stephen G. Opperwall
                                                                                   19 Suite 100
                                                                                      4900 Hopyard Road
                                                                                   20 Pleasanton, CA 94588
                                                                                      Tel: 925-417-0300
                                                                                   21
                                                                                      Peter C. Califano                                   Attorneys for Centennial Bank
                                                                                   22 COOPER, WHITE & COOPER LLP
                                                                                      17th Floor
                                                                                   23 201 California Street
                                                                                      San Francisco, CA 94111
                                                                                   24 Tel: 415-433-1900

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                  Case: 21-50028          Doc# 200   Filed: 08/19/21   Entered: 08/19/21 12:59:24      Page 8 of 8
                                                                                        4328233v1 | 031205-0132                                                                      8
